In her response to the first assignment of error, Rice argues that the terms of the November 17, 1987 order are no longer appealable, that the point was waived by reason of failure to raise it in the trial court, and that the sentence was a proper exercise of the court's power to cause compliance with a previous order rather than an excess penalty for a completed act of contempt. Since I believe that all of these contentions have merit, I would overrule the first assignment of error. I concur in the disposition by the majority of the second assignment of error, but I would affirm the judgment in its entirety.